     Case 19-00090-RLM-7                     Doc 19        Filed 02/21/19           EOD 02/22/19 11:09:03            Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   DOROTHY ANNABETH HURT
                  Case Number:     19-00090-RLM-7                        Chapter: 7

          Date / Time / Room:      THURSDAY, FEBRUARY 21, 2019 10:00 AM IP 329

         Bankruptcy Judge:         ROBYN L. MOBERLY
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                          0.00


Matter:
              Hearing on Objection to Chapter 7 Voluntary Petition filed by Creditor First Merchants Bank [1] [11]
              R / M #:   0/ 0
              VACATED: Motion to continue filed. Parties agree. Matter reset for 5/2/19 at 10 am.


Appearances:

        NONE


Proceedings:                                                                                                             1.00

        VACATED: Motion to continue filed. Parties agree. Matter reset for 5/2/19 at 10 am.



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                          2/22/2019     11:04:31AM
